IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-11325
                          Conference Calendar



JAMES BRIAN REED,

                                           Plaintiff-Appellant,

versus

STATE OF TEXAS; 352ND DISTRICT
COURT; BONNIE SUDDERETH,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:01-CV-661-Y
                         --------------------
                           February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     James Brian Reed appeals the district court’s order

dismissing as frivolous his pro se 42 U.S.C. § 1983 lawsuit.       He

has failed to brief any of the district court’s bases for

dismissal.     Pro se litigants must comply with the requirements of

FED. R. APP. P. 28 that the appellant’s argument contain the

reasons he deserves the requested relief with citation to

authorities and parts of the record on which the appellant

relies.   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).      As


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11325
                                -2-

Reed’s brief does not satisfy the briefing requirements under

FED. R. APP. P. 28 and fails to identify any district court error,

it is frivolous and is DISMISSED.   See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.